TEMPLE, J.
— The plaintiff and defendant own each a mining claim in the Copper Canyon Mining District. The defendant’s claim was first located, and is nineteen hundred and fifty feet in length by three hundred feet in width. The defendant’s claim is along one side of this parallelogram. The defendants, in working their lead, followed the ledge, as is claimed, outside of their lateral boundaries, and into the boundaries of the plaintiff’s claim. The plaintiff contends that the claims are what miners call square locations, while the defendant contends the locations are of a lode or ledge, and upon this question the case depends.
The plaintiff put in evidence certain by-laws or mining rules of the district, of which the third article is as follows: “Article 3. A miner shall be entitled to one claim by location on a lead of one hundred and fifty (150) feet in length and three hundred (300) feet in width: any miner discovering a new lead or vein shall be entitled to an extra claim of the above extent.”
These rules were established on the third day of August, 1860, after the location of defendant’s claim, which was made *600July 31, 1860. In locating the claim defendant’s grantors posted notices on each end of the claim, according to the custom of miners, in which they say “we the undersigned do claim 1950 feet on this lead or lode, it being the Reed lead, with all dips, spurs, angles and cross-leads. ’ ’ At the time of this location, there does not appear to have been any mining rules in force at this place, and there was nothing to prevent the locators of the defendant’s claim from making a location in any manner recognized in mining usages. But we think the rule invoked not inconsistent with this location. It is true the word “lead,” as applied to mines, may have a more extensive meaning than the word “lode” or “ledge,” but its meaning in this particular instance must be ascertained in part from the subject matter to which it is applied. There is no evidence that any claim had been taken prior to that time, except the defendant’s, and that was a lode known as the Reed lead, and was claimed with all the dips, spurs, and angles thereof. The rule itself uses the word “lead’ ’ as equivalent to “vein,” for it provides that “any miner discovering a new ‘lead or vein’ shall be entitled to an extra claim.” The one hundred and fifty feet in length is certainly along the lead, whatever it may mean, and evidently was intended to be upon a lead, which had been discovered and ascertained; and the evidence shows that this was understood by the miners to apply to the ledge or lode, which was supposed to contain the valuable metal for which the locations were made.
The judgment and order are, therefore, affirmed.
We concur: Sprague, J.; Rhodes, C. J.
Wallace, J., being disqualified, did not participate in the decision of this cause.